DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s arguments filed 1/26/2021, claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 10 and 14 discuss a “communication unit configured for”.  The term “unit” is understood to be the generic place holder, where the communication unit is not discussed in the original disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 14, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient structure to define the “communication unit”.  The “communication unit” is discussed in paragraphs 5-6, but the disclosure fails to provide a specific structure which would define the “communication unit”.  Therefore, due to the lack of structure for “the communication unit” in the original disclosure the claim is considered to be indefinite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14, and their dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 discusses “a communication unit” which is described in paragraphs 5 and 6 of the specification, however the original disclosure of the application fails to provide sufficient detail or description of a structure that would define the “communication unit”.  Therefore, claim 10 contains a written description issue.  Similarly, this would apply to claim 14 for the reasons stated above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- 2, 5-9, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Kim (US 20170339484) in further view of Tan et al. (US 20190307351)
In regards to claim 1, Rahman discloses, “A method comprising: receiving a physiological parameter via a sensor in a device case (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); providing the physiological parameter to an application installed on a device contained in the device case (para. 31 the sensor data is used by the system to identify the affective state, where the affective state is determined using the affective state prediction unit, 420); determining a mood state based on the physiological parameter (para. 31 the affective state of the user is determined using the affective state prediction unit, 420, and by using the sensor data relating to the physiological data, 421), selecting one or more songs based on the mood state (para. 52 discusses the system will provide different music based on an observed emotional state);” but fails to disclose, “wherein the mood state has an associated color; changing based on selected one or more songs and via the application installed on the device, a song sequence of a playlist comprising the selected one or more songs; and displaying the color associated with the mood state via a light source in the device case.”  Kim teaches, “changing based on selected one or more songs and via the application installed on the device, a song sequence of a playlist comprising the selected one or more songs (para. 55 the system uses bio-signals to create and modify playlist based on a mood or emotion which includes songs that are identified with a given emotion, Fig. 12 presents how the system automatically selects songs and changes songs based on the identified mood, para. 77 songs are identified based on emotion and a preexisting playlist can be played or selected, para. 82 states that the songs are selected based on a mood and then a playlist is created including different songs and the playlist is capable of being modified over time based on the emotions identified).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined selecting a song based on a person’s mood to be played and added to a playlist, as taught by Kim, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a wearable device that is able to present a user with particular music based on a mood in order to help keep the user in the given mood or change a mood into a better mood.  Further, neither Rahman nor Kim disclose, “wherein the mood state has an associated color; and (para. 53 discussing a wearable device which is able to present using a light source a particular color based on a mind state or mood determined, para. 57 discusses colors which are associated with different moods); and displaying the color associated with the mood state via a light source in the device case (para. 53 a wearable device which contains different LED lights that will change to a particular color to show a particular emotion, para. 57 discusses different examples of colors that are associated with different moods).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined displaying colored lights from a wearable device to indicate a mood, as taught by Tan, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a wearable device use method that helps identify and present a user’s mood to another person without having to ask that person how they are feeling.
In regards to claim 2, Rahman in view of Kim in further view of Tan discloses the method of claim 1.  Further, Rahman discloses, “wherein the device case draws power from a power source (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device).”
In regards to claim 5, Rahman in view of Kim in further view of Tan discloses the method of claim 1.  Further, Rahman discloses, “wherein the device comprises a smart watch (para. 22 discusses the wearable device, being a wearable computing device, 110a or 410a, this is inherently understood to be a smartwatch due to the fact that smartwatches are wearable computer devices).”
In regards to claim 6, Rahman in view of Kim in further view of Tan discloses the method of claim 1.  Further, Rahman discloses, “wherein the physiological parameter comprises one or more of temperature, heart rate, or a blood pressure (para. 23 discussing the different physiological information that can be recorded includes heart rate, blood pressure, and body temperature).”
In regards to claim 7, Rahman in view of Kim in further view of Tan discloses the method of claim 1.  Further, Rahman discloses, “wherein determining the mood state comprises: determining a value of the physiological parameter (para. 32 the physiological sensor will determine a sensor derived value); comparing the value to a mood index (para 32 the sensor derived value will provide an intensity of the affective state or the particular mood, para. 40 discusses examples of different values and the mood determined); and selecting a mood from the mood index based on the value (para. 40 the value will allow the mood to be determined, i.e. if the value is a negative value then the user will be in a negative state such as irritable, para. 44 gives particular moods of the person when the value is positive ).”
In regards to claim 8, Rahman in view of Kim in further view of Tan discloses the method of claim 1.  Further, Rahman discloses, “wherein the mood state is happy, excited, sad, or angry (para. 40 the system determines using a value if the person is irritable, or angry, para. 44 the system will also use the value to determine if a person is sad or happy, para. 52 the system can determine if the user is happy or excited).”
In regards to claim 9, the modified system of Rahman discloses the above mentioned, but fails to disclose, “wherein the colors associated with each mood state are one or more of yellow, (para. 57 discusses having the system display different colored lights based on a mood observed such as blue or red).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the different colors associated with a particular mood state, as taught by Kim, with the modified system of Rahman, for the purpose of creating a monitoring device which is able to identify a person’s mood without having to ask that person how they are feeling. However, this limitation can also be viewed as being printed matter which is not functionally related to the method, see In re Gulack 2017 USPQ 401 (Fed. Circ. 1983), the fact that the content of the printed matter is placed on a substrate (e.g. displaying a colored light) device more convenient by providing an individual with a particular color based on their mood, but does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus there is no novel or unobvious functional relationship between the printed matter e.g. the color, and the substrate, e.g. displayed light, which is required for patentability. 
In regards to claim 14, Rahman discloses, “A system comprising: a first device comprising: a physiological sensor for sensing a physiological parameter of a user (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); a power source configured to supply power to the physiological sensor (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device); a communications unit configured for coupling to a device to exchange one or more of power and data (para. 23 the wearable device 110a or 410a will exchange information relating to the affective state determined to the mobile communication and computing device 113, the communication unit would inherently be a transmitter part of the wearable device, 110a or 410a which is used to send information over the network to the computing device, 113); a first processor configured to: receive a physiological parameter via a sensor in a one or more devices (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded, Fig. 5 shows the plurality of sensors used to collect physiological data, para. 23 states the different physiological parameters that can be measured), and provide the physiological parameter to an application installed on one or more devices (para. 21 the system contains a computer program application on the computing device 405 or 113, para. 45 discussing how figure 8A-C show the exchange between the computing system application and the wearable device); and a second device (para. 23 the mobile communication and computing device would be the second device) comprising: a power source (para. 23 discusses the mobile communication and computing device, this would be a phone or computer, 113 which inherently would contain its own power source); a communications unit configured for coupling to a device to exchange one or more of power and data (para. 35 the wearable device 110a or 410a communicates with a computing device, 405 over a network 432, information about an affective state can be sent between the two); a second processor configured to: determine a mood state based on the physiological parameter (para. 31 the affective state of the user is determined using the affective state prediction unit, 420, and by using the sensor data relating to the physiological data, 421), select one or more songs based on the mood state (para. 52 discusses the system will provide different music based on an observed emotional state),” but fails to disclose, “a light source for displaying a color; wherein the mood state has an associated color, and provide a command to the first device to cause the light source of the first device to display the color.”  Kim teaches, “change, based on the selected one or more songs, a song sequence of a playlist comprising the selected one or more songs (para. 55 the system uses bio-signals to create and modify playlist based on a mood or emotion which includes songs that are identified with a given emotion, Fig. 12 presents how the system automatically selects songs and changes songs based on the identified mood, para. 77 songs are identified based on emotion and a preexisting playlist can be played or selected, para. 82 states that the songs are selected based on a mood and then a playlist is created including different songs and the playlist is capable of being modified over time based on the emotions identified).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined selecting a song based on a person’s mood to be played and added to a playlist, as taught by Kim, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a wearable device that is able to present a user with particular music based on a mood in order to help keep the user in the given mood or change a mood into a better mood.  Further, neither Rahman nor Kim disclose, “a light source for displaying a color; wherein the mood state has an associated color, and provide a command to the first device to cause the light source of the first device to display the color.”  Tan teaches, “a light source for displaying a color (para. 53 a wearable device which contains different LED lights that will change to a particular color to show a particular emotion) wherein the mood (para. 53 discussing a wearable device which is able to present using a light source a particular color based on a mind state or mood determined, para. 57 discusses colors which are associated with different moods); and provide a command to the first device to cause the light source of the first device to display the color (para. 53 the system receives the mood determined and will change color based on the mood, para. 57 discusses different examples of colors that are associated with different moods).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined displaying colored lights from a wearable device to indicate a mood, as taught by Tan, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a training system that helps identify and present a user’s mood to another person without having to ask that person how they are feeling.
In regards to claim 17, Rahman in view of Kim in further view of Tan discloses the system of claim 14.  Further, Rahman discloses, “wherein the device comprises a smart watch (para. 22 discusses the wearable device, being a wearable computing device, 110a or 410a, this is inherently understood to be a smartwatch due to the fact that smartwatches are wearable computer devices).”
In regards to claim 18, the modified system of Rahman discloses the above mentioned, but fails to disclose, “wherein the playlist is stored on the first device or the second device.” Kim teaches, “wherein the playlist is stored on the second device (para. 82 the music playlist can be stored as part of the mobile device, or second device).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined storing the playlist on the mobile device, as taught by Kim, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable training device that allows users to 
In regards to claim 19, Rahman in view of Kim in further view of Tan discloses the system of claim 14.  Further, Rahman discloses, “wherein the mood state is happy, excited, sad, or angry (para. 40 the system determines using a value if the person is irritable, or angry, para. 44 the system will also use the value to determine if a person is sad or happy, para. 52 the system can determine if the user is happy or excited).”
In regards to claim 20, the modified system of Rahman discloses the above mentioned, but fails to disclose, “wherein the colors associated with each mood state are one or more of yellow, blue, green, red, orange, or purple.”  Kim teaches, “wherein the colors associated with each mood state are one or more of blue or red (para. 57 discusses having the system display different colored lights based on a mood observed such as blue or red).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the different colors associated with a particular mood state, as taught by Kim, with the modified system of Rahman, for the purpose of creating a monitoring device which is able to identify a person’s mood without having to ask that person how they are feeling.  However, this limitation can also be viewed as being printed matter which is not functionally related to the method, see In re Gulack 2017 USPQ 401 (Fed. Circ. 1983), the fact that the content of the printed matter is placed on a substrate (e.g. displaying a colored light) device more convenient by providing an individual with a particular color based on their mood, but does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus there is no novel or unobvious . 
Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in further view of Kim (US 20170339484) in view of Tan et al. (US 20190307351), as applied to claim 2, in further view of Fenuccio et al. (US 20140375465).
In regards to claim 3, the modified method of Rahman discloses the above mentioned, but is silent to “wherein the power source comprises one or more batteries.”  Fenuccio discloses a smartwatch which “wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the watch system containing a battery, as taught by Fenuccio, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable training method that contains a battery as the power supply of the device in order to make the device portable and wearable. 
In regards to claim 4, the modified method of Rahman discloses the above mentioned, but is silent to, “wherein the one or more batteries are configured for charging via a motion-powered charger, a pulse charger, a solar charger, a wind charger, or a Universal Serial Bus (USB) charger.”  Fenuccio teaches, “wherein the one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the rechargeable battery of the watch, as taught by Fenuccio, and incorporated it into the modified 
In regards to claim 15, the modified system of Rahman discloses the above mentioned, but is silent to “wherein the power source comprises one or more batteries.”  Fenuccio discloses a smartwatch which “wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the watch system containing a battery, as taught by Fenuccio, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable device that contains a battery as the power supply of the device in order to make the device portable and wearable. 
In regards to claim 16, the modified system of Rahman discloses the above mentioned, but is silent to, “wherein the one or more batteries are configured for charging via a motion-powered charger, a pulse charger, a solar charger, a wind charger, or a Universal Serial Bus (USB) charger.”  Fenuccio teaches, “wherein the one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device).”  .
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Sohne et al. (US 20200035337).
In regards to claim 10, Rahman discloses, “An apparatus comprising: a housing (Fig. 1, drawing label 110a or 410a, the outer portion or casing of the wearable device is intended to hold the sensing device), configured to receive a device (Fig. 1 drawing 110a or 410a the outer casing of the wearable computing device holds the sensors and other elements, para. 22 discusses the wearable computing device 110a or 410a containing sensors); a physiological sensor for sensing a physiological parameter of a user (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); a power source configured to supply power to the physiological sensor (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device); a communications unit configured for coupling to a device to exchange data (para. 23 the wearable device 110a or 410a will exchange information relating to the affective state determined to the mobile communication and computing device 113); and a processor configured to: receive a physiological parameter from the physiological sensor (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded), provide the physiological parameter to an application installed on the device via the communication unit (para. 21 the system contains a computer program application on the computing device 405 or 113, para. 45 discussing how figure 8A-C show the exchange between the computing system application and the wearable device),” but fails to disclose, “receive a command indicating a color, select, based on the indicated color and via the application, one or more songs, change, based on the selected one or more songs, a song sequence of a playlist comprising the selected one or more songs, and cause the light source to display the color.” Sohne teaches, “receive a command indicating a color (para. 203 discusses how the system uses collected physiological information, shown in fig. 5, with a given mental state, this given mental state will trigger the appropriate color to be displayed to relax the user), select, based on the indicated color and via the application (para. 203 discusses that the system selects relaxing colors to be displayed if the mental state of the user is identified as angry), one or more songs, change, based on the selected one or more songs, a song sequence of a playlist comprising the selected one or more songs (para. 203 discusses that the system will play particular relaxing music if a particular agitated state is detected from the bio-signals, para. 185 further discusses selecting particular songs and music based on the identified biological signals ), and cause the light source to display the color (para. 203 discusses the system displays particular colored lights based on the mental state that is identified).”
In regards to claim 13, Rahman in view of Sohne discloses the system of claim 10.  Further, Rahman discloses, “wherein the device comprises a smart watch (para. 22 discusses the wearable device, being a wearable computing device, 110a or 410a, this is inherently understood to be a smartwatch due to the fact that smartwatches are wearable computer devices).”
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Sohne et al. (US 20200035337), as applied to claim 10, in further view of Fenuccio et al. (US 20140375465).
In regards to claim 11, the modified system of Rahman discloses the above mentioned, but is silent to “wherein the power source comprises one or more batteries.”  Fenuccio discloses a smartwatch which “wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the watch system containing a battery, as taught by Fenuccio, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable device that contains a battery as the power supply of the device in order to make the device portable and wearable. 
In regards to claim 12, the modified system of Rahman discloses the above mentioned, but is silent to, “wherein the one or more batteries are configured for charging via a motion-powered charger, a pulse charger, a solar charger, a wind charger, or a Universal Serial Bus (USB) charger.”  Fenuccio teaches, “wherein the one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device).”  Therefore, it would have .
Response to Arguments
Applicant’s arguments, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of the non-final has been withdrawn. 
Applicant's arguments regarding the claim interpretation have been fully considered but they are not persuasive. The Applicant first argues that the claimed limitation does not invoke a “claim interpretation” due to the fact that the term “means” is not used.  The Examiner disagrees.  The claimed limitation claims “a communication unit configured for”.  As discussed in the MPEP 2181 (I) (A) this limitation uses the term “unit configured for” as a generic placeholder and thus invokes the claim interpretation.  The current claim fails to provide sufficient structure to define the “communication unit” and thus one must refer back to the specifications to identify the structural component.  
Next, the Applicant argues that the claim interpretation should be omitted because it is improper similar to Light World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2001).  The Examiner disagrees.  Light World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2001) did not require the claim interpretation due to the fact that the system was structural and sufficiently defined in the specifications.  The current claims invoke 112(f) due to the fact that the “unit configured for” is considered to be a generic place holder and the claim fails to sufficiently define the structural components of the “communication unit”.  The 
Next, the Applicant argues that the claimed limitation similar to Apex, Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003) “the fact that particular claim term is defined in functional terms is not sufficient to convert a claim into a means for performing specified function within the meaning of 112(6)”.  The Examiner disagrees.  As mentioned above in the MPEP 2181 (I) (A) the term “unit” is listed as a common placeholder term.  Further, unlike the claims discussed in Apex, Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003) the claim limitation of “communication unit configured for coupling to a device to exchange power and data” fails to define any structural limitations and purely recites the function the “unit” is performed without structurally defining any limitation.  
Next, the Applicant argues that similar to what is stated in Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1584 (Fed. Cir. 1996) “section 112(6) provides that an element in a claim for a combination ‘maybe expressed’ as a means for performing a function, which indicates that the patentee is afforded the option of using the means-plus-function format.  The question then is whether, in the selection of claim language, the patentee must be taken to have exercised that option”.  The Examiner points out that the Applicant is allowed to express the claim in means plus function format, but following the guidelines the claim is read in relation to the specifications.
Next, the Applicant argues that the language of communication unit configured for coupling to a device to exchange power and data” defines the structure but it is just broad because it can cover input/output port or elements such as a structural elements such as buttons, knobs, keyboard, touch screen, display, etc.  The Examiner disagrees.  The current 
Applicant's arguments regarding the 112 rejections have been fully considered but they are not persuasive.    The Applicant first argues that claim 10 and 14 the communication unit is discussed in paragraphs 5 and 6 of the specifications and therefore, the Applicant has possession of the claimed limitation.  The Examiner disagrees.  Paragraphs 5 and 6 purely recite the claimed limitation, which fails to define the structural element of a “communication unit”.  Further, the Applicant argues, that the “communication unit” refers to the input/output unit 201 and the elements discussed in paragraph 43 or elements in paragraph 33-34.  The Examiner disagrees.  There is no indication from the claim and the specification that any of these elements refer to the “communication unit”.  The Examiner suggest amending the claim to specify one of these elements as the “communication unit” if the Applicant is intending for these elements to be the communication unit due to the fact that one of ordinary skill in the art would not understand the elements discussed in paragraphs 33-34 and 43 to be “a communication unit”.
Applicant’s arguments, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of the non-final has been withdrawn.  The amendments made by the Applicant are accepted and are considered to be a practical application of the invention due to the fact that the claim now lings the process of collecting the physiological data to the selection 
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive.  The Applicant argues that Kim fails to disclose the amended limitation of “changing based on selected one or more songs and via the application installed on the device, a song sequence of a playlist comprising the selected one or more songs”.  The Applicant particularly argues that Kim only teaches preselecting songs and fails to disclose “changing” a “song sequence”.  The Examiner disagrees.  Kim specifically in paragraph 77 discusses creating a music playlist and the machine learning algorithm adapting the playlist based on the person’s mood.  This is also discussed in paragraphs 82 and shown in Fig. 9 where the machine learning algorithm adjust the playlist based on the mood of the user measured by the EEG.  The adjustment and modifications of the playlist as discussed in paragraphs 77 and 82 and shown in drawing label 960 of figure 9 would read on “changing” a “song sequence” as claimed in the limitation.  If the playlist is adjusted or adapted, for example if one song is removed or a new song is added this reads on “[changing] a song sequence of a playlist”, because the order and songs in the playlist will now be different.  Therefore, the reference of Kim discloses the claimed limitation.  Thus, the 103 rejection is maintained.  These arguments apply similarly to claim 14 for the reasons stated above.  In regards to claim 10, the arguments are moot due to the amended limitation and a new reference has been added to teach the amended limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKenzie (US 20140324885) teaches having color values associated with different songs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.D.V/Examiner, Art Unit 3715    

/JAMES B HULL/Primary Examiner, Art Unit 3715